
	
		IB
		Union Calendar No. 7
		112th CONGRESS
		1st Session
		H. R. 705
		[Report No.
		  112–16]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 15, 2011
			Mr. Camp introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		
			February 22, 2011
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to repeal the expansion of information reporting requirements to payments made
		  to corporations, payments for property and other gross proceeds, and rental
		  property expense payments, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Comprehensive 1099 Taxpayer Protection
			 and Repayment of Exchange Subsidy Overpayments Act of
			 2011.
		2.Repeal of
			 expansion of information reporting requirements to payments made to
			 corporations and to payments for property and other gross proceeds
			(a)Application to
			 corporationsSection 6041 of
			 the Internal Revenue Code of 1986 is amended by striking subsections (i) and
			 (j).
			(b)Payments for
			 property and other gross proceedsSubsection (a) of section 6041
			 of such Code is amended—
				(1)by striking
			 amounts in consideration for property,, and
				(2)by striking
			 gross proceeds, both places it appears.
				(c)Effective
			 dateThe amendments made by this section shall apply to payments
			 made after December 31, 2011.
			3.Repeal of expansion of
			 information reporting requirements for rental property expense
			 payments
			(a)In
			 generalSection 6041 of the
			 Internal Revenue Code of 1986 is amended by striking subsection (h).
			(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 made after December 31, 2010.
			4.Increase in amount of
			 overpayment of health care credit which is subject to recapture
			(a)In
			 generalClause (i) of section
			 36B(f)(2)(B) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(i)In
				generalIn the case of a
				taxpayer whose household income is less than 400 percent of the poverty line
				for the size of the family involved for the taxable year, the amount of the
				increase under subparagraph (A) shall in no event exceed the applicable dollar
				amount determined in accordance with the following table (one-half of such
				amount in the case of a taxpayer whose tax is determined under section 1(c) for
				the taxable year):
						
							
								
									If the household income (expressed as a percent of
						poverty line) is: The applicable dollar amount is:
									
								
								
									Less than 200%$600
									
									At least 200% but less than 300%$1,500
									
									At least 300% but less than 400%$2,500.
									
								
							
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			
	
		1.Short titleThis Act may be cited as the
			 Comprehensive 1099 Taxpayer Protection
			 and Repayment of Exchange Subsidy Overpayments Act of
			 2011.
		2.Repeal of expansion of
			 information reporting requirements to payments made to corporations and to
			 payments for property and other gross proceeds
			(a)Application to
			 corporationsSection 6041 of
			 the Internal Revenue Code of 1986 is amended by striking subsections (i) and
			 (j).
			(b)Payments for property
			 and other gross proceedsSubsection (a) of section 6041 of such
			 Code is amended—
				(1)by striking
			 amounts in consideration for property,, and
				(2)by striking gross
			 proceeds, both places it appears.
				(c)Effective
			 dateThe amendments made by this section shall apply to payments
			 made after December 31, 2011.
			3.Repeal of expansion of
			 information reporting requirements for rental property expense
			 payments
			(a)In
			 generalSection 6041 of the
			 Internal Revenue Code of 1986 is amended by striking subsection (h).
			(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 made after December 31, 2010.
			4.Increase in amount of
			 overpayment of health care credit which is subject to recapture
			(a)In
			 generalClause (i) of section
			 36B(f)(2)(B) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(i)In
				generalIn the case of a
				taxpayer whose household income is less than 400 percent of the poverty line
				for the size of the family involved for the taxable year, the amount of the
				increase under subparagraph (A) shall in no event exceed the applicable dollar
				amount determined in accordance with the following table (one-half of such
				amount in the case of a taxpayer whose tax is determined under section 1(c) for
				the taxable year):
						
							
								
									If the household income (expressed as a percent of
						poverty line) is: The applicable dollar amount is:
									
								
								
									Less than 200%$600
									
									At least 200% but less than 300%$1,500
									
									At least 300% but less than 400%$2,500.
									
								
							
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years ending after December 31, 2013.
			
	
		February 22, 2011
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
